DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 7, line 1, it appears that the term “more” should be changed to “more vehicle.” 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q. 2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q. 2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
4.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-9 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 1, 2-7, 10-12, 14, and 13, respectively, of Stenneth (U.S. Pat. No. 10,859,396).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1-9 and 17-20 are within the scope of subject matter claimed in Claims 1, 1, 2-7, 10-12, 14, and 13, of Stenneth, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since the performance clause of lines 8-9 is not clear.  Perhaps the language “the confidence” should be changed to “of the confidence” or “between the confidence” (with “tile to” changed to “tile and”).  Furthermore, regarding line 10, it appears that the addition is performed regardless of the results of the comparison, so long as a comparison is performed.  Appropriate clarification is required. 
Regarding Claim 8, line 1, it is not clear if the “data” is the same as or different from the “sensor data” recited in Claim 1, line 3. 
Regarding Claim 11, line 7, it is not clear how the controller sends the “weather event indicator” to the centralized device (line 6) when the “weather event indicator” is from the “centralized device” (lines 7-8).
Regarding Claim 17, there is no antecedent basis for the language “the at least one map tile accessed” recited in the second to the last line. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Breiholz et al. (U.S. Pat. No. 9,535,158) discloses mapping weather data received from a source to a common locational reference frame based on location data, but does not disclose the claimed map tile adding to a map tile cluster of Claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached M-F 12-9 PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833